 


113 HR 2275 IH: Fallen Firefighters Assistance Tax Clarification Act of 2013
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2275 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2013 
Ms. Slaughter introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To treat payments by charitable organizations with respect to certain firefighters as exempt payments. 
 
 
1.Short titleThis Act may be cited as the Fallen Firefighters Assistance Tax Clarification Act of 2013. 
2.Payments by charitable organizations with respect to certain firefighters treated as exempt payments 
(a)In generalFor purposes of the Internal Revenue Code of 1986, payments made on behalf of any firefighter who died or was injured as a result of the ambush of firefighters responding to an emergency on December 24, 2012, in Webster, New York, to any family member of such firefighter or aforementioned injured firefighters by an organization described in paragraph (1) or (2) of section 509(a) of such Code shall be treated as related to the purpose or function constituting the basis for such organization’s exemption under section 501 of such Code if such payments are made in good faith using a reasonable and objective formula which is consistently applied. 
(b)ApplicationSubsection (a) shall apply only to payments made on or after December 24, 2012, and before December 31, 2013. 
 
